Per curiam.

If John Gillespie, fully apprised of his rights, agreed to let in his sisters to share in this land, they would be entitled to recover their proportions thereof, otherwise not. As the law stood at the time of the death of George Gillespie in 1782, intestate, his lands devolved on John, his only brother, as his heir at law. Settlement rights are subject to the rules of descent of real estate, as applicable to lands held *by *572] patent or warrant, and it has been determined in bank, that a wife was entitled to dower in lands, held by improvement right alone. We cannot presume an agreement on the part of the heir at law to divide his inheritance with his sisters. It must be proved and performed as any other agreement. The rule of descent is so clear, independent of such agreement, that we could not suffer it to be disputed; although perhaps accord*572ing to the general ideas of mankind, it might be more equitable, that the sisters should inherit equally with the eldest brother.
Cited in 7 Watts 255.
Messrs. Addison, Morrison and Meason, pro quer.
Messrs. Ross and Lyon, pro def.
The plaintiff suffered a nonsuit.